        Case 3:20-cv-00133-JCH Document 101-6 Filed 05/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                    CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.
                                                    JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                    MAY 27, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


[PROPOSED] ORDER COMPELLING COMPLIANCE WITH SUBPOENA DUCES TECUM


       The Court ORDERS recipients to comply with plaintiff’s request within seven (7) days
after this order was issued. Members are ORDERED TO SHOW CAUSE why they should not be
held in contempt.

       The Court directs the Clerk of the Court to advise recipients, or counsel for each recipient,
of this Order via telephone and deliver a copy of this Order to counsel for Members via email.



SO ORDERED.
       Dated this ____ day of _______ 2020 at New Haven, Connecticut.


                                                     ______________________
                                                     Janet C. Hall
                                                     United States District Judge
